internal_revenue_service number release date index number ------------------------- -------------------------------------------- -------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc psi b09 plr-107702-06 date october legend date taxpayer ------------------------------------------------------------------------------------------------- -------------------------- ------------------------- -------------------------------------------------------- trust property ------------------------------------------------------------------------ state a_trust a --------- ----------- ------------------------------------------------------------------------------------------------- ---------------------- trust b ------------------------------------------------------------------------------------------------- ---------------------- ------- ------------- attorney ------------------------ year b dear ---------- this is in response to your authorized representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer established the trust an irrevocable_trust with gst potential for the primary benefit of her children article of the trust provides that if the value of the trust estate on date is not more than one million dollars the trustees shall allocate the entire trust estate to the gst-exempt family_trust if the value of the trust estate on date is more than one million dollars the trustees shall allocate to the gst-exempt family_trust a share of the plr-107702-06 trust estate having a value on date of one million dollars and the trustees shall allocate the rest of the trust estate to the family_trust article provides in part that the trustees shall divide the gst-exempt family_trust and the family_trust into separate trusts of equal value creating one trust for each of taxpayer’s two children each trust created from the gst-exempt family_trust shall be referred to as a child’s lifetime trust and each trust created from the family_trust shall be referred to as a child’s withdrawal trust also on date taxpayer transferred property located in state with a reported value of dollar_figurea to the trust pursuant to the terms of the trust trust a and trust b two separate child’s lifetime trusts were created taxpayer relied upon her attorney attorney to prepare her form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for year on the gift_tax_return taxpayer reported the transfer to trust and claimed annual exclusions totaling dollar_figureb due to an oversight however no allocation of taxpayer’s gst_exemption was made to the transfer to trust taxpayer has requested the following rulings an extension of time under ' g and and to allocate her available gst_exemption with respect to the year transfer to the trust that the allocation will be effective as of date the date of the original transfer and made based on the value of the property transferred to the trust as of the date of the original transfer and if relief is granted and the allocation is made trust a and trust b will each have inclusion ratios of zero sec_2601 imposes a tax on every gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any allocation by an individual of his or her gst plr-107702-06 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2642 provides that in determining whether to grant relief under notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-107702-06 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of her available gst_exemption with respect to the year transfer to the trust in order for the value of the year transfer to trust to have a zero inclusion_ratio for gst purposes taxpayer will need to allocate gst_exemption to the entire value of the transfer including amounts for which an annual exclusion was claimed for gift_tax purposes the allocation will be effective as of date the date of the original transfer and the value of the property transferred to the trust as of date will be used in determining the amount of gst_exemption to be allocated to the trust provided that the amount of gst_exemption allocated to the trust is equal to the value of the assets transferred to the trust on date trust a and trust b will each have inclusion ratios of zero made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose the allocation of taxpayer’s gst_exemption to the year transfer should be the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal plr-107702-06 tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically no opinion is expressed or implied regarding the value of the property transferred to the trust in addition no opinion is expressed or implied regarding whether the amount qualifying for annual exclusions is dollar_figureb or a lesser amount if the amount qualifying for annual exclusions is less than dollar_figureb the difference will be added to the aggregate sum of the taxable_gifts for preceding_calendar_periods under sec_2504 in determining the gift_tax for future transfers and the adjusted_taxable_gifts for under sec_2001 for estate_tax purposes see sec_25_2504-2 and sec_20_2001-1 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely william p o'shea william p o'shea acting associate chief_counsel passthroughs special industries enclosures copy of letter for sec_6110 purposes copy of letter
